Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 02/02/2021 are acknowledged. Newly added Claims 21-22 and amended claims 1-2, 4-6 are acknowledged by the examiner. Accordingly, claims 1-22 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 02/02/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim  1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0271382 A1) and Wakazono et al. (US 2008/0187235 A1) hereinafter Wakazono in view of Molgaard et al. (US 2015/0348242 A1) hereinafter Molgaard.
Regarding Claim 1, Sekine teaches an apparatus (fig.1; unit 101) that generates a high-dynamic-range image (Para.0024; acquiring HRD images) by setting an imaging condition for each region of a plurality of regions an image (fig.4-7; Para.0037; setting photographic conditions), the apparatus comprising: one or more processors (fig.1; image processing unit 209 with CPU); and one or more memories storing instructions that, when executed by the one or more processor (fig.1; image processing unit 209 with CPU, ROM and RAM), cause the apparatus to: et an exposure condition for each region of the plurality of regions of the image (fig.4-7; Para.0044; generating exposure time); and 

 	Sekine does not teach obtaining a maximum exposure condition and a minimum exposure condition among the exposure conditions set for each reqion of the plurality of reqions of the image and correcting the set exposure condition of at least one region among the plurality of regions so as to decrease a difference between a maximum value and a minimum value which are included in the set exposure condition.


  
 	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekine to include correcting the set exposure condition of at least one region among the plurality of regions so as to decrease a difference between a maximum value and a minimum value which are included in the set exposure condition as taught by Wakazono to improve image with different light condition (see background).

 	Sekine and Wakazono do not teach obtaining a maximum exposure condition and a minimum exposure condition among the exposure conditions set for each region of the plurality of regions of the image;

 	Molgaard teaches obtaining a maximum exposure condition (fig.2; long exposure 205) and a minimum exposure condition (fig.2; short exposure 200) among the exposure conditions set for each reqion of the plurality of reqions of the image (fig.3A-4C; Para.0023; image pixels area with short or long exposures images);

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekine and Wakazono to include obtaining a maximum exposure condition and a minimum exposure condition among the exposure conditions set for each region of the plurality of regions of the image as taught by Molgaard to improve image with with light condition (see background).

Regarding Claim 2, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the one or more memories further store instructions that, when executed by the one or more processors, cause the apparatus to perform preliminary exposure for determining the exposure condition set for each region of the plurality of regions of the image (Sekine: Para.0026; reference exposure is set in advance as preliminary exposure).  

Regarding Claim 3, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein a value of the exposure condition for a relatively bright region is set to be lower than a value of the exposure condition for a relatively dark region (Sekine: Para.0024; long exposure and short exposure for different region and pixel sensitivity).

Regarding Claim 4, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the set exposure condition of the at least one region is corrected based on a difference between a maximum exposure condition and 

Regarding Claim 5, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 4, wherein corrects the set exposure condition of the at least one region is corrected so that a difference between a maximum exposure condition and a minimum v exposure condition which are included the set exposure condition is equal to or less than an allowable maximum exposure difference (Sekine: fig.10-11; updating the error data in step 1112 to keep the exposure value equal or less than d1 or d2). 

Regarding Claim 8, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the imaging condition includes at least one of a lens aperture value, ISO sensitivity, and a shutter speed (Sekine: Para.0068). 

Regarding Claim 9, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the apparatus is configured to operates in an image capturing mode of either a first mode representing a broad dynamic range or a second mode placing a priority on a tone representation (Sekine: fig.11; set exposure condition comaring with threshold d1 or d2).  

Regarding Claim 10, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 9, wherein in a case where the apparatus operates in the 

Regarding Claim 11, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, further comprising - 14 -10186881US01 an imaging unit configured to capture image in accordance with an imaging condition and an exposure condition set for each region of the plurality of regions (Sekine: fig.9; step 904 capturing image based the set photographing condition set in step 901).  

Regarding Claim 12, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 11, wherein in a case where the exposure condition is corrected by the correcting unit, the imaging unit captures image in accordance with an imaging condition to be changed based on the corrected exposure condition (Sekine: fig.9; step 904 capture image based on the set conditions in step 901). 

Regarding Claim 13, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 12, wherein a change of the imaging condition based on the corrected exposure condition is made by changing at least either one of ISO sensitivity and a shutter speed (Sekine: Para.0068).  

Regarding Claim 14, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 12, wherein a change of the imaging condition based on the corrected exposure condition is made by using a table in which values for an exposure condition, ISO sensitivity, and a shutter speed are stored (Sekine: fig.3-4; Para.0029 ). 

Regarding Claim 15, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 12, wherein a change of the imaging condition based on the corrected exposure condition is made in conformance with an image capturing mode (), and the image capturing mode includes a mode of placing a priority on a shutter speed and a mode of fixing ISO sensitivity (Sekine: Para.0068).  

Regarding Claim 16, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 11, wherein the one or more memories further store instructions that, when executed by the one or more processors, cause the apparatus to perform development processing for image data acquired by capturing image, and wherein - 15 -10186881US01 the development processing includes white balance processing, demosaic processing, and gamma processing (Sekine: Para.0027).  

Regarding Claim 17, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the one or more memories further store instructions that, when executed by the one or more processors, cause the apparatus to set a reference region where an exposure condition is retained (Sekine: Para.0026), 

Regarding Claim 18, Sekine and Wakazono in view of Molgaard teach the apparatus according to claim 1, wherein the exposure condition includes at least any one of an aperture, a shutter speed, and ISO sensitivity (Sekine: fig.4. Para.0029 and 0068).  

Regarding Claim 19, Sekine and Wakazono in view of Molgaard teach the same reason as claim 1.

Regarding Claim 20, Sekine and Wakazono in view of Molgaard teach the same reason as claim 1.

Allowable Subject Matter
Claims 6-7 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698